EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 10/8/2021, claims 2 and 9 were/remain cancelled; claims 1, 3, 4, and 11 were amended; no new claims were added. As a result, claims 1, 3-8, and 10-12 are pending, of which claims1, 8, and 15 are in independent form.
Amendment of claims 1, 3, and 4 obviates previous rejection to claims 4-6 and 9 under 35 USC section 112(b).
Filing of terminal disclaimer filed on 10/8/2021 obviates previous double patenting rejection of 1-3, 5, 11-12 over claims 1-10 of co-pending Application No. 17/014,767.
Terminal Disclaimer
The terminal disclaimer filed on 10/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number 17/014,767 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bob Gnuse (Reg. No. 27,295) on 1/14/2022.
	Please amend preamble of claim 7 as follows:
Claim 7.	(Amended) The key management device according to claim 1 .
Allowable Subject Matter
Claims 1, 3-8, 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1, and 11, 
Applicant’s argument on page 8 of remarks filed on 10/8/2021 directed to the new limitations added in claims 1 and 11, “wherein in response to receiving the key delete command to delete the specific key, the control circuit sets a revoke attribute of metadata corresponding to the specific key in the key lookup table, to revoke a specific key”, is persuasive. 
The prior art of record and further search does not explicitly teach the following limitation – “wherein in response to receiving the key delete command to delete the specific key, the control circuit sets a revoke attribute of metadata corresponding to the specific key in the key lookup table, to revoke a specific key” in claims 1 and 11, in view of all other limitations of claims 1, and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Arasu et al. (US 20180006820 A1) teaches deferred verification of the integrity of data operations over a set of data that is hosted at an untrusted module (UM) is controlled. The controlling includes generating a request for a data operation on the set of data. The request includes an authentication portion. The request is sent to the UM. A response to the request is received from the UM. The response includes cryptographic verification information attesting the integrity of the data operation with respect to prior data operations on 
Kanno et al. (US 2016/0117263 A1) teaches key information that is currently in use is archived in a management server to prevent the key information from being lost. A storage device is communicatably connected to a management server managing key information. The storage device includes a memory device, and a controller controlling the memory device. The controller implements encryption processing on data inputted and outputted to and from the memory device by using the key information. When stoppage of an operation is indicated, the controller determines whether the key information used by the controller is managed by the management server, stops the operation in a case where the key information is managed by the management server, and does not stop the operation in a case where the key information is determined not to be managed by the management server.
Sussland et al. (US 8,213,620 B1) teaches distributing encryption keys stored by a centralized key manager, operationally coupled to a first encryption device and the second encryption device where the first encryption device and the second encryption device may request the CKM to provide the stored encryption keys in different formats and each encryption device may use a different encryption format to encrypt information. If the encryption devices are authorized to receive the stored 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Primary Examiner, Art Unit 2497